Exhibit 10.1

Confidential Treatment Requested

*** indicates material that has been omitted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission. A
complete copy of this agreement, including the redacted portions so indicated,
has been filed separately with the Securities and Exchange Commission.

 

LOGO [g475420g29c36.jpg]   

S-92 NEW HELICOPTER SALES AGREEMENT

THIS S-92 NEW HELICOPTER SALES AGREEMENT (the “Agreement”) dated as of the
Acceptance Date stated below, is made by and between Sikorsky Aircraft
Corporation (“Sikorsky”) and the Customer named below.

 

I. DEFINITIONS / INFORMATION FOR THIS AGREEMENT

 

1.      Customer:

       Bristow Group Inc.   

 

2.      Sikorsky Contract No:

       92DD09196   

 

3.      Custom Helicopter Quantity:

       10   

 

4.      Scheduled Presentation Date Helicopter:

       See Exhibit A1   

 

5.      Scheduled Presentation Date Completion Services:

       See Exhibit A1   

 

6.      Helicopter Unit Price:

       See Exhibit A1   

 

7.      Completion Services Unit Price:

       See Exhibit A1   

 

8.      Custom Helicopter Unit Price:

       See Exhibit A1   

 

9.      Total Contract Price:

       See Exhibit A1   

 

10.    Payment Schedule:

       See Exhibit A1   

 

11.    Customer’s Contact for Technical Issues:

  

    Mr. Paul Mouisset

    4605 Industrial Dr.

    New Iberia, LA 70560



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

12.    Customer’s Contact for Legal Notices & Invoices:

   Mr. Mark Duncan   

 

  

2103 City West Blvd

4th Floor

Houston, TX 77042

 

II. SIKORSKY’S COMMITMENTS TO THE CUSTOMER

 

1. Sale – Sikorsky shall sell and deliver to the Customer, and the Customer
shall purchase from Sikorsky, the Quantity of ten (10) Helicopters. Each
Helicopter shall be a Sikorsky Model S-92 Helicopter equipped with the items of
additional equipment specified in Exhibit B, Part 1 (the “Helicopters” or
individually “Helicopters”). In addition, Sikorsky shall sell and perform the
Completion Services for Customer and Customer shall purchase the Completion
Services on each Helicopter, which will then be equipped with the items of
additional equipment specified in Exhibit B, Part 2 (the “Custom Helicopters” or
individually “Custom Helicopter”). The Helicopters shall be accepted at Sikorsky
Aircraft’s designated facilities in Coatesville, Pennsylvania and title to each
Helicopter shall be transferred to the Customer or Customer’s designee subject
to Article VI, paragraph 3. Subsequent to the title transfer, Sikorsky shall
retain custody of each Helicopter for the purpose of the performance of the
Completion Services at Sikorsky Aircraft’s designated facilities in Coatesville,
Pennsylvania.

Subsequent to the arrival of each Helicopter at the Completion Center the
configuration items specified within Exhibit B, Part 1, shall be removed from
the Helicopter and retained by Sikorsky. These configuration items shall be
either deleted or replaced by the Customer’s designated items in Exhibit B, Part
2 as part of the Completion Services.

 

2. Publications and Training - In conjunction with the sale of the Custom
Helicopter(s), Sikorsky agrees to provide: (i) the technical publications
described in Exhibit C and (ii) the training described in Exhibit D.

 

3. Helicopter Warranty—Sikorsky’s warranties and Customer’s remedies are set
forth in Exhibit E. ***

 

4. Spare Parts Provisioning—Spare Parts Provisioning is set forth in Exhibit F.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 2 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

5. Options – Customer shall have the following option to purchase additional
Custom Helicopters:

Customer shall, prior to 5:00PM EST on the Option Exercise Date set forth in the
table below have the option to purchase up to *** additional Custom Helicopters
per year in each calendar year of *** (“Helicopter #11, #12, #13, #14, #15, #16,
#17, #18, #19, #20, #21, #22, #23, #24, #25 and #26” respectively, and
collectively, the “Option Helicopters”) each in the configuration set forth in
Exhibit B under this Agreement. This option shall expire and Customer shall have
no further right to exercise this option after 5:00 PM EST on the applicable
Option Exercise Date. Customer shall exercise the option to purchase an Option
Helicopter by providing written notice thereof to Sikorsky. See Exhibit A2 for
the price and schedule applicable to the Option Helicopters.

 

Option Helicopter

  

Option Exercise Date

            11

   ***

            12

   ***

            13

   ***

            14

   ***

            15

   ***

            16

   ***

            17

   ***

            18

   ***

            19

   ***

            20

   ***

            21

   ***

            22

   ***

            23

   ***

            24

   ***

            25

   ***

            26

   ***

Except as modified by this section 5 and Exhibit A2, all other terms of this
Agreement shall apply to the Option Helicopters. Upon the exercise of such
option by the Customer, Sikorsky and the Customer shall execute an amendment to
this Agreement to reflect the exercise of the option, the specific delivery
dates and prices applicable to such option.

Unless otherwise agreed to in writing by the parties hereto, if Customer does
not execute an amendment to this Agreement to reflect the exercise of the option
for the Option Helicopters on or before the Option Exercise Date, the option
shall automatically terminate.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 3 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

III. INSPECTION, ACCEPTANCE, DELIVERY AND TITLE TRANSFER

 

1. Presentation for Acceptance—The Helicopter(s) shall be presented for
acceptance at the Sikorsky designated facility (the “Designated Facility”) in
Pennsylvania on the Scheduled Presentation Date Helicopter. During such
presentation, the Customer shall be entitled to a standard acceptance test
flight for each Helicopter. Customer’s obligation to purchase the Helicopter is
conditioned upon and subject to Customer being satisfied that the Helicopter is
in airworthy condition with all flight critical systems functional and in proper
working order, and has been manufactured in accordance with the specifications
of this Agreement and that the Helicopter has no damage, corrosion or other
defects.

 

2. Acceptance, Delivery and Title Transfer—After presentation, Customer shall
evidence its acceptance of the Helicopter(s) by executing a Certificate of
Helicopter Acceptance in the form of Exhibit G Part 1. Thereafter, upon receipt
of the Helicopter Final Payment in accordance with Exhibit A1, Sikorsky shall
deliver to Customer, or Customer’s designee in accordance with Section 3 of
Article VI hereof, a Bill of Sale and a Certificate of Airworthiness to evidence
delivery and title transfer. The Helicopters shall be delivered Ex Works
(Incoterms 2010) from the delivery facility.

 

3. No Prospective Registration of Interest—Prior to the transfer of title as
provided in this Agreement, Customer, without the prior written consent of
Sikorsky, shall neither register nor consent to the ability of any person to
register any interest in the Helicopter, Custom Helicopter, or any engines on
the International Registry, including without limitation, any prospective
international interest, pursuant to that body of law known as the Cape Town
Treaty Convention on International Interests in Mobile Equipment and the
Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment (hereinafter the “Cape Town Treaty”). Any
consent by Sikorsky to registration of any interest in the Helicopter, Custom
Helicopter or its engines shall be subject to, among other things at Sikorsky’s
sole discretion, receipt by Sikorsky of all payments due under this Agreement at
the time of title transfer of the Helicopter or Custom Helicopter to Customer.
Registration of any interest under the Cape Town Treaty in violation of this
paragraph shall be deemed ineffective as against Sikorsky and Customer shall
immediately upon request of Sikorsky and at Customer’s expense, take all
required action to remove any such interest or other encumbrance on the
Helicopter, Custom Helicopter or engines in connection therewith.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 4 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

4. Risk of Loss —Sikorsky shall have risk of loss of the Helicopter, subsequent
to the transfer of title until the Customer’s acceptance of the Completion
Services as evidenced by the Customer’s execution of a Certificate of Completion
Services Acceptance in the form of Exhibit G, Part 2. In the event that the
Helicopter is damaged or the functionality is in any way compromised during the
conduct of the Completion Services, Sikorsky shall be required, to repair such
damage or restore such functionality; provided, that Customer agrees that any
insurance proceeds for such repair shall be paid directly to Sikorsky; and
provided further that, if the Helicopter is damaged beyond repair Sikorsky
shall, at Customer’s option, provide Customer with a substitute new S-92
Helicopter in the next available delivery position under the same terms and
conditions of this Agreement however, should the next available delivery
position extend beyond twelve (12) months after the Scheduled Presentation Date
Helicopter, the Helicopter and the Completion Services may be subject to a price
adjustment.

 

5. Presentation of Completion Services for Acceptance – Upon the completion of
the Completion Services, the Custom Helicopter(s) shall be presented for
technical acceptance of the work performed at the Sikorsky Designated Completion
Center on the Scheduled Presentation Date Completion Services. During such
presentation, the Customer shall be entitled to a standard acceptance test
flight for each Custom Helicopter. Customer’s obligation to accept the Custom
Helicopter is conditioned upon and subject to Customer being satisfied that the
Completion Services have been satisfactorily completed and that the Custom
Helicopter as previously accepted by Customer, is in airworthy condition with
all systems functional and in proper working order.

 

6. Acceptance of Completion Services – After the completion of the inspection,
the Custom Helicopter shall be presented to Customer for final acceptance of the
Completion Services at the Designated Facility. Customer shall evidence its
acceptance of the Completion Services by executing a Certificate of Acceptance
of the Completion Services in the form of Exhibit G Part 2. Thereafter, upon the
receipt of the Completion Services Final Payment pursuant to Exhibit A1,
Sikorsky shall provide to Customer a FAA return to service certification and, if
applicable, an Export Certificate of Airworthiness, and the Custom Helicopter
shall then be at Customer’s risk. If applicable under the terms of this
Agreement, Sikorsky retains the right to utilize its own freight forwarder for
the preparation and booking of any export shipment.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 5 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

IV. PRICE/PAYMENT SCHEDULE

 

1. Price/Payment Schedule—The Customer shall pay to Sikorsky the payments set
forth in Exhibit A1 hereof by wire transfer to:

***

(or another account that Sikorsky may designate in writing). Sikorsky shall
provide an invoice to Customer for all payments due as described in Exhibit A1.

***

 

V. HELICOPTER RELATED PROVISIONS

 

1. Type Design and Production Approval – The Federal Aviation Administration
(FAA) has granted Sikorsky Type Certificate R00024BO for the S-92A aircraft with
GE CT7-8 engines. The Helicopter is manufactured in accordance with the U.S.
Department of Transportation, Federal Aviation Administration (FAA) Regulation
Part 21.

 

2. Special Flight Tests – Flight test work required for prototyping, functional
checkout, or qualification of any additional equipment contracted may be
performed by Sikorsky on the Helicopter and the Custom Helicopter prior to title
transfer thereto or final delivery thereof, respectively, to the Customer. The
delivery of the Helicopter or the Custom Helicopter may be delayed to the extent
necessary to accomplish the flight test work objectives without any liability on
the part of Sikorsky for any such delay. In the event the Helicopter or Custom
Helicopter is destroyed during the period of such flight tests, such destruction
arising from any cause whatsoever, Sikorsky shall at Customer’s option, provide
Customer with a substitute new S-92 Helicopter in the next available delivery
position under the same terms and conditions of this Agreement, however, should
the next available delivery position extend beyond twelve (12) months after the
Scheduled Presentation Date Helicopter, the Helicopter and the Completion
Services may be subject to a price adjustment, or Sikorsky or the insurance
company shall promptly refund to Customer all amounts theretofore paid by
Customer with respect to the purchase price thereof and this Agreement shall
automatically terminate upon payment thereof.

 

3. Compliance Statement Regarding Airworthiness Directives (ADs), and Alert
Service Bulletins (ASBs) —Sikorsky will deliver the Custom Helicopter with all
applicable ADs and ASBs complied with prior to the Scheduled Presentation Date
Completion Services, however, Sikorsky and the Customer shall review any ADs and
ASBs that are issued less than sixty (60) days prior to the Scheduled
Presentation Date Completion Services and determine, on a mutually acceptable
basis, the schedule for compliance with such ADs and ASBs. The delivery of the
Custom Helicopter may be delayed to the extent necessary to comply with any ADs
or ASBs without any liability on the part of Sikorsky for such delay.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 6 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

4. Customer’s Changes to Configuration and Additional Equipment – In the event
that Customer desires to change the configuration specified in Exhibit B and/or
obtain additional equipment for the Custom Helicopter, the parties must agree to
a mutually acceptable amendment to this Agreement reflecting such changes and
setting forth any changes in the price and/or delivery schedule. For this
purpose, the Customer hereby appoints the Customer’s Contact for Technical
Issues as set forth in Article I, which person has authority to negotiate any
such changes with Sikorsky and execute a legally binding Amendment reflecting
such technical, price and/or delivery changes.

 

5. Sikorsky Specification Changes – Before the Scheduled Presentation Date
Completion Services, Sikorsky reserves the right to make any substitution or
amendment to Exhibit B that it deems necessary in order to ensure that the
Helicopter and/or Custom Helicopter complies with any airworthiness requirement
or any mandatory airworthiness directive or service bulletins affecting the
Helicopter and/or Custom Helicopter issued by Sikorsky, any vendor or the FAA.

 

6. Future Upgrades and Configuration Enhancements – Sikorsky shall have the
right to introduce S-92 model upgrades and configuration enhancements consistent
with Sikorsky’s normal business practices. If Sikorsky determines that one or
more of such upgrades or enhancements materially impacts the value, price,
performance or delivery schedule of a Helicopter under this Agreement, then
Sikorsky will notify Customer of the same and present to Customer an amendment
to this Agreement setting forth the upgrades and/or enhancements and the
corresponding impacts to the value, price, performance or delivery schedule of
the affected Helicopter. ***

 

7. Configuration Finalization – To facilitate finalization of the configuration
for the Helicopter(s) and in furtherance of assisting Customer with respect to
any customer changes contemplated in Paragraph 4 of this Article V, Sikorsky and
Customer agree as follows:

 

  7.1 Customer Guidance—Not later than 3 months prior to the applicable
Scheduled Presentation Date Helicopter for AC #1, Customer must provide guidance
to Sikorsky with respect to exterior paint colors and interior colors and
materials (as applicable). Sikorsky will create exterior renderings and interior
material boards based on this guidance, and will present this material at the
configuration review meeting described in clause 7.2 below.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 7 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

  7.2 Configuration Finalization Meeting – Upon Customer’s request, Sikorsky and
Customer will mutually agree to a date to occur not later than 2 months prior to
the applicable Scheduled Presentation Date Helicopter for AC #1 in which to
conduct a configuration review meeting at the Designated Facility to review and
discuss the aircraft systems and interior specifications with Customer. The
intent of this meeting is to provide Customer with a thorough understanding of
the aircraft systems and interior specifications. Sikorsky will also present to
the Customer exterior paint schemes and interior configuration and materials
that are based on colors and guidance provided to Sikorsky prior to the meeting
by Customer (reference paragraph 7.1 above). All travel, living and
communication expenses incurred by Customer’s representatives shall be borne by
Customer. Customer approval of the specifications is sought at the time of the
Configuration Finalization Meeting, but not later than thirty (30) days
following the meeting. The document conveying Customer approval of the
specifications is the executed specification approval log, detailed in 7.3.1
below.

 

  7.3 Customer Furnished Information – No later than 2 months prior to the
applicable Scheduled Presentation Date Helicopter, Customer will furnish
Sikorsky with the following information for each Helicopter:

 

  7.3.1 Executed specification approval log. Items requiring approval in this
log include, but are not limited to:

 

  7.3.1.1 Aircraft Completion Specification

  7.3.1.2 Audio Specification (if applicable)

  7.3.1.3 Interior Configuration Document

  7.3.1.4 Interior Material Board

  7.3.1.5 Seat Upholstery Style (if applicable)

  7.3.1.6 Exterior Paint Rendering (if applicable)

  7.3.1.7 Exterior Paint Colors

  7.3.1.8 Exterior Paint Production Drawing

  7.3.1.9 Any required customer furnished camera-ready artwork for logos (if
applicable)

  7.3.1.10 Registration numbers and ICAO addresses for each Helicopter

Failure to provide Sikorsky with any of the foregoing information by the
respective dates, or any change to such information, including changes to the
configuration, not caused by or proposed by Sikorsky after such respective dates
may result in a delivery delay and such delay shall constitute an Excusable
Delay by Sikorsky under this Agreement.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 8 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

8. Customer Furnished Material – Customer agrees to deliver to Sikorsky, at no
charge, the Customer furnished material as identified in Exhibit B, Part 2 in a
timely manner to support the helicopter completion schedule. Additionally,
Customer agrees to provide replacement components for failures of such customer
furnished materials during completions installation. Customer agrees to supply
the customer furnished material to the Sikorsky Designated Facility no later
than 30 days from receipt of a purchase order from Sikorsky. Any delays in
providing such material shall be considered Excusable Delays pursuant to this
Agreement and may result in a delay in the final delivery of a Custom
Helicopter.

 

9. Changes to the Delivery Schedule – *** Sikorsky and Customer shall execute an
amendment to this Agreement to reflect any mutually agreed changes to the price,
Delivery Schedule and/or Payment Schedule, as required, as a result of any
changes hereunder.

 

10. Additional Helicopters – In the event that Customer desires to purchase
additional helicopters under this Agreement, then in respect of such additional
purchases (the “Additional Helicopters”) the following terms shall apply:

 

  a. Prices – The prices applicable to the Additional Helicopters are set forth
in the table below. These prices are based upon the configuration set forth in
Exhibit B to this Agreement as of the date of this Agreement and the calendar
year of delivery set forth opposite each. Sikorsky shall adjust the prices
applicable to the Additional Helicopters, as applicable, to account for delivery
date changes, configuration changes and helicopter model enhancements made after
the date of this Agreement.

 

Baseline
Helicopter Unit

Price

  

Exhibit B Offshore
Completion Services
Unit Price

  

Calendar Year of
Title Transfer or
Completion Services

$***

   $***    ***

$***

   $***    ***

$***

   $***    ***

$***

   $***    2017

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 9 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

  b. Availability of Additional Helicopters – The right of Customer to purchase
the Additional Helicopters is not absolute and is expressly conditioned upon
Sikorsky’s ability, as determined solely within Sikorsky’s discretion at the
time Customer attempts to make such purchase, to meet the calendar year of
delivery of the applicable Additional Helicopter. ***

 

  c. Terms and Conditions – Except as modified by this Section 10, all other
terms of this Agreement shall apply to the Additional Helicopters upon the
purchase of such Additional Helicopters by the Customer and each such Additional
Helicopter shall thereafter be deemed a “Helicopter” and a “Custom Helicopter”
as that term is used throughout this Agreement. Sikorsky and the Customer shall
execute an amendment to this Agreement to reflect the purchase of the Additional
Helicopters, the specific delivery dates and prices applicable to such.

 

VI. INTERNATIONAL SALES PROVISIONS

 

1. Export License – Customer and Sikorsky agree that this Agreement is intended
to provide for the purchase and sale only of items that are not classified as US
Munitions List (USML) items and can be exported under United States Department
of Commerce License Exception NLR (no license required). Sikorsky represents
that the Helicopter configuration provided under this Agreement at the time of
delivery consists only of items that can be exported under the United States
Department of Commerce License Exception NLR. Notwithstanding the foregoing, in
the event that this Agreement or the performance of the parties hereunder is or
becomes subject to United States export or import laws, the full performance by
Sikorsky under this Agreement will be subject to the receipt of all applicable
United States Government export licenses and approvals. In such event, any cause
that may delay the receipt of a required United States export license or
approval may result in a delay of the delivery of the Helicopter to Customer.
Any delivery delay caused thereby shall be deemed an excusable delay in
accordance with Article VII.1. to this Agreement. Should any individual item on
the Helicopter or Custom Helicopter later become subject to US export
restrictions Sikorsky will attempt to replace the item with an exportable item
and notify the Customer of such change at Sikorsky’s earliest convenience.
Should no exportable item be mutually agreed to between Sikorsky and Customer,
both parties shall be released from any further obligations for inclusion of the
subject item and any required price adjustment related to such un-exportable
item shall also be made.

 

2. Import License – Customer shall be responsible for obtaining and complying
with any and all import licenses or other authorizations and import taxes or
fees which may be required by the country of destination for importing the
Custom Helicopter(s).

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 10 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

3. FAA Registration – Customer shall be responsible for obtaining FAA aircraft
registration in the United States upon transfer of title of the Helicopter in
accordance with this Agreement; provided however that upon Customer’s request,
Sikorsky shall provide Customer with all reasonable assistance required. In the
event Customer cannot comply with FAA regulations for aircraft registration in
the United States upon transfer of title of the Helicopter in accordance with
this Agreement, Sikorsky shall refer Customer to a third party trustee (the
“Trustee”) who shall take title to the Helicopter upon Acceptance of the
Helicopter through the Acceptance of Completion Services. All fees assessed by
the Trustee in connection with its services shall be borne by Sikorsky. Sikorsky
shall consent to the assignment of the Agreement to the Trustee for this purpose
and Customer shall execute any necessary documentation in connection therewith.

 

4. Operations Within United States – If, after transfer of title, acceptance of
Completion Services, and removal from the United States N-number registry, the
Helicopter/Custom Helicopter is to be flown within the jurisdiction of the
United States for any reason, including flight training, Customer, shall, prior
to such operation, obtain and carry currently effective certificates of
registration and airworthiness issued or rendered valid by the country of
registry and shall display the nationality and registration markings of that
country, as required by Title 14 Part 375 of the U.S. Code of Federal
Regulations. The Customer will comply with all other United States federal,
state and local laws and regulations that may be applicable to the operation of
the Helicopter/Custom Helicopter in the United States.

 

5.

Special Airworthiness Requirements – The Customer is responsible for ensuring
that the Helicopter/Custom Helicopter configuration meets all the operational
requirements of the country of destination/registration/operation for the
Customer’s intended usage. If requested, Sikorsky shall make a good faith
attempt to assist in the determination of this configuration. If required for
import/registration requirements in the foreign country, Sikorsky shall endeavor
to obtain that country’s design approval of the configuration items not already
approved. In the event Customer wishes to have changes made in the
Helicopter/Custom Helicopter(s) to meet specific airworthiness requirements of
the country of destination, Customer shall supply to Sikorsky, in the English
language, copies of the applicable standards and a complete description of the
changes desired. Sikorsky will review all requested changes and promptly submit
a quotation to Customer of the effect on prices and delivery of incorporating
such changes. In accordance with paragraph 7.3.1 of Article V (Configuration)
hereof, failure to provide Sikorsky with any of the foregoing information by the
respective dates described above, or any change to such information, including
changes to the configuration, not caused by or proposed by

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 11 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

Sikorsky after such respective dates (i) may result in a delivery delay and such
delay shall constitute an Excusable Delay by Sikorsky under this Agreement.
Although Sikorsky may provide Customer with assistance in evaluating the
specific airworthiness requirements of the country of destination and suggest
changes to meet such requirements, Sikorsky assumes no responsibility for the
acceptability of such changes to government authorities and assumes no
obligation to meet the airworthiness requirements of any country.

 

6. Compliance with Laws – The terms, conditions and performance by the parties
under this Agreement will comply with all laws, rules, regulations and controls;
including but not limited to the following:

 

  a. The United States Foreign Corrupt Practices Act (the “FCPA”) prohibits
Customer from offering or giving anything of value to (i) any public official,
(ii) any candidate for political office, (iii) any official of a political
party, or (iv) any political party (collectively, the “Prohibited Group”) with
an intent to (a) influence any act or decision which could assist Customer or
any of its affiliates, (b) induce any action in violation of a lawful duty, or
(c) induce any person to omit any action in violation of a lawful duty.

In addition, the United Kingdom Bribery Act 2010 (the “Bribery Act”) prohibits
similar conduct and includes a prohibition on commercial bribery. Where the
Bribery Act is applicable, the definition of Prohibited Group shall be deemed to
include all individuals, not just those in the public sector.

It also is a violation of the foregoing laws for Customer to either (i) arrange
for another person or entity to take any of the foregoing actions on its behalf
or for its benefit, or (ii) permit such actions to be taken for its benefit,
which could occur if Customer directly or indirectly advised such person that
Customer did not want to know how an intended purpose was to be
accomplished. Any of the foregoing actions would be considered to be a
“Prohibited Action”.

As a condition to entering into this Agreement with Customer, Sikorsky
represents and warrants that:

 

  1. Sikorsky will not engage or permit any of its officers, directors,
employees, consultants, shareholders, agents or affiliates (collectively, the
“Sikorsky Group”) to engage, in any Prohibited Action;

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 12 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

  2. none of the parties comprising Sikorsky Group is or will be a member of the
Prohibited Group;

 

  3. if, in spite of the foregoing representations and warranties, Sikorsky
becomes aware that any of the foregoing representations and warranties have been
violated, Sikorsky will immediately notify Customer’s legal counsel (“Customer’s
legal counsel”), in writing, including all details of such Prohibited Action;

 

  4. if at any time Sikorsky is requested by Customer to take any action which
may violate the foregoing affirmations, Sikorsky will immediately notify
Customer’s legal counsel, in writing, including all details of such request;

 

  5. Sikorsky will not knowingly, intentionally or willfully violate any laws of
any jurisdiction in which Sikorsky performs the Work under this Agreement;

 

  6. Sikorsky will fully co-operate, and will cause each party comprising the
Sikorsky Group to fully co-operate, with Customer and Customer’s legal counsel
in connection with any inquiry or investigation intended to ensure compliance
with any applicable law, including the FCPA and Bribery Act; and

 

  7. Customer shall be entitled to immediately terminate this Agreement at any
time, without further liability of Customer or further obligation to Sikorsky,
if there has been any breach of the representations or warranties in subsections
a, b, e or f above.

 

  b. If the time for transfer of title to the Helicopter shall occur prior to
receipt of all U.S. Government export approvals required for delivery of the
Helicopter or Custom Helicopter, Sikorsky shall transfer title to the Helicopter
or Custom Helicopter only to a U.S. entity, and if to a U.S. financing
institution, only to such U.S. financing institution that is a “broker” within
the meaning of the ITAR (22 CFR Part 129); and

 

  c. Prior to receipt of all U.S. Government export approvals required for
delivery of the Helicopter or Custom Helicopter, no “foreign person”, as that
term is defined within the ITAR (22 CFR Part 120), shall have any access to the
Helicopter, Custom Helicopter or any related technical data or assistance.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 13 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

VII. TERMS AND CONDITIONS

 

1. Excusable Delays – Customer acknowledges that the goods called for hereunder
are to be manufactured for Customer to fulfill this Agreement and that the
delivery dates are based on the assumption that there will be no delay due to
causes beyond the reasonable control of Sikorsky. Sikorsky shall not be charged
with any liability for delay or non-delivery when due to delays of suppliers,
acts of God, terrorism or the public enemy, compliance in good faith with any
applicable foreign or domestic governmental regulation or order whether or not
it proves to be invalid, fires, riots, labor disputes, unusually severe weather,
or any other cause beyond the reasonable control of Sikorsky. To the extent that
such causes actually retard deliveries on the part of Sikorsky, the time for
Sikorsky’s performance shall be extended for as many days beyond the delivery
date as are required to obtain removal of such causes. This provision shall not,
however, relieve Sikorsky from using reasonable efforts to avoid or remove such
causes and continue performance with reasonable dispatch whenever such causes
are removed.

 

2. Inability Or Refusal To Pay – If Customer is unable or refuses to make
payment to Sikorsky in accordance with any of its obligations to Sikorsky, or if
the Customer’s acts or omissions preclude Sikorsky’s performance under this
Agreement, then Sikorsky may, at its option, terminate this Agreement by giving
to Customer written notice of its intention to terminate. Upon such termination,
Sikorsky shall be relieved of any further obligations to Customer and (i) the
Customer shall reimburse Sikorsky for its termination costs and expenses and a
reasonable allowance for profit and (ii) to the extent Customer holds title to
the helicopter for which Customer is unable or refuses to make payment to
Sikorsky, or in respect of which Customer’s acts or omissions preclude
Sikorsky’s performance, immediately upon Sikorsky’s request, and at Customer’s
expense, the Customer shall execute such documents as are necessary to transfer
title to such helicopter to Sikorsky free and clear of any and all encumbrances.
All sums paid to Sikorsky from whatever sources will be considered the
liquidated value of sub-paragraph (i) above and may be retained by Sikorsky in
fulfillment of the defined costs, expenses, and allowances.

 

3. Taxes – In addition to the Total Contract Price, the Customer shall be
responsible for payment of any and all taxes (including any sales and use tax,
but not including Sikorsky’s income taxes), which may be imposed by any taxing
authority arising from the sale, delivery or use of the Helicopter/Custom
Helicopter.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 14 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

4. Limitation Of Liability – With respect to any Helicopter/Custom Helicopter,
part or service purchased under this Agreement and alleged to be the direct or
indirect cause of any loss or damage to the Customer, the sum equal to the
invoiced price of such Helicopter/Custom Helicopter, part or service shall be
the ceiling limit on Sikorsky’s or any of its affiliate’s liability whether
founded in contract or tort (including negligence, strict tort liability or
breach of warranty), arising out of or resulting from (i) this Agreement or the
performance or breach thereof, or (ii) the design, manufacture, delivery, sale,
repair, replacement, or any use of such Custom Helicopter, or (iii) the
furnishing of any such service. In no event shall Sikorsky or any of its
affiliates have any liability for any incidental or consequential damages.

 

5. Assignment – This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of the parties hereto, but it may not be voluntarily
assigned, wholly or in part, by either party hereto without the prior written
consent of the other party; provided however, that Sikorsky shall have the right
to assign this Agreement to a wholly-owned subsidiary or affiliate of Sikorsky
Aircraft Corporation.

 

6. Construction – This Agreement shall be interpreted in accordance with the
plain English meaning of its terms, and the construction thereof shall be
governed by the laws of the State of Connecticut, United States of America. The
parties further agree to submit to the jurisdiction of both the state and
federal courts of Connecticut.

 

7. Notices – All notices or communications of any kind under and with respect to
this Agreement shall be in the English language. All legal notices shall be
given by hand delivery or registered mail and, if to the Customer, shall be
addressed as indicated in Article I; and if to Sikorsky, shall be addressed to
Sikorsky Aircraft Corporation, 6900 Main Street, P. O. Box 9729, Stratford,
Connecticut 06615-9129, U.S.A., Attention: Vice President—General Counsel. The
effective date of each such notice shall be the date it is received.

 

8. Non Disclosure – With exception for the existence of this Agreement, the
parties hereby agree that neither party shall disclose to any third party the
contents of this Agreement without the prior written approval of the other party
except as may be required in the performance of this Agreement.

 

9. Entire Agreement – The terms and conditions contained in this Agreement
constitute the entire agreement between the parties hereto and shall supersede
all previous communications, representations or agreements, either oral or
written, between the parties hereto with respect to the subject matter hereof,
and no agreement or understanding varying or extending the same will be binding
upon either party hereto unless in writing, signed by a duly authorized officer
or representative thereof.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 15 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

IN WITNESS WHEREOF, this Agreement has been executed by each party’s authorized
representative.

 

BRISTOW GROUP INC.:     SIKORSKY AIRCRAFT CORPORATION:

By:

  /s/ Mark B. Duncan    

By:

  /s/ Robert A. Kokorda Name:  

Mark B. Duncan

    Name:   Robert A. Kokorda Title:  

SVP Commercial

    Title:   VP Sales and Marketing

Date: 11/7/2012

    Acceptance Date: 11/7/2012

ATTACHMENTS:

 

Exhibit A1     Firm Helicopter—Prices, Delivery Schedule, and Payment Schedule

 

Exhibit A2 Option Helicopter—Prices, Delivery Schedule, and Payment Schedule

 

Exhibit B Helicopter Configuration

 

Exhibit C Publications

 

Exhibit D Training

 

Exhibit E Warranty

 

Exhibit F Spare Parts Provisioning

 

Exhibit G Acceptance Certificates

 

  Part 1 Form of Certificate of Helicopter Acceptance

 

  Part 2 Form of Certificate of Completion Services Acceptance

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page 16 of 19



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

EXHIBIT A1

Firm Helicopters

Price, Delivery and Payment Schedule

***

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page A1 1 of 3



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

EXHIBIT A2

Option Helicopters

Price, Delivery and Payment Schedule

***

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page A2 1 of 1



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

EXHIBIT B

HELICOPTER CONFIGURATION

The following items of standard and optional equipment as described below, which
have been selected by the Customer, shall be installed on the Helicopter(s) to
be delivered under this Agreement.

***

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page B 1 of 5



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

EXHIBIT C

PUBLICATIONS

 

1. Publications – With each Helicopter/Custom Helicopter sold and delivered
hereunder, Sikorsky shall furnish the Customer with certain publications under
this paragraph for use by the Customer and its contractors in operating and
supporting the Helicopter. Sikorsky shall provide the Customer with two paper
copies of the:

Pilot’s Rotorcraft Flight Manual (*** copies, paper)

Sikorsky shall also furnish to the Customer S-92 Interactive Electronic
Technical Manuals (IETMs) contained on CD-ROM computer disk(s) for accessing the
information contained in the S-92 Maintenance Manuals (which includes
Illustrated Parts Catalog), HUMS User Guide, and Airworthiness Limitations and
Inspection Manuals. In addition, two copies of the Engine Operating and
Maintenance Manual and Engine Illustrated Parts Breakdown Manual will be
provided by GE. The IETMs shall be subject to Sikorsky’s standard IETM software
license agreement terms.

 

2. Alert Service Bulletins – Alert Service Bulletins shall be issued on matters
requiring the immediate attention of the Customer and shall be generally limited
to items affecting safety.

 

3. Customer Service Notices – Customer Service Notices shall be issued to
furnish the Customer with information regarding product improvement
modifications and part changes.

 

4. Revisions—The Customer shall receive a revision service to the Sikorsky
manuals and IETMs for a period of *** years after the final acceptance of the
Completion Services on the first Helicopter. An extended revision service is
available at an additional price to the Customer. Sikorsky will provide ***
years of revision service for vendor manuals on CD ROM.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page C1 of 1



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

EXHIBIT D

TRAINING

 

1. Initial Pilot Training Services—With each Helicopter/Custom Helicopter sold
and delivered hereunder, Sikorsky shall make available to *** Customer pilots an
S-92 initial pilot training Course approximately *** in duration, consisting of
a Visual Flight Rules (VFR) transition segment, and as required, an Instrument
Flight Rules (IFR) transition segment. Each of the segments is programmed to
provide emphasis on classroom training, cockpit familiarization using cockpit
trainer, simulator and flight instruction and be of sufficient duration to
transition an experienced single engine turbine qualified helicopter pilot with
200 flight hours into the S-92. Each Customer pilot must have a current
commercial certificate helicopter instrument rating, or Equivalent. Each
Customer pilot will receive approximately *** training in a full motion Level D
flight simulator, if available, in accordance with FAA Ac 120-63 and
approximately *** in the Customer’s S-92 Helicopter, following final acceptance
by the Customer of the Completion Services by the Customer. Full flight
simulator hours will be conducted in the pilot’s station.

 

2. Initial Maintenance and Electrical Training Services—With each
Helicopter/Custom Helicopter sold and delivered hereunder, Sikorsky shall make
available to *** Customer maintenance technicians an initial S-92 maintenance
training course approximately *** days in duration or, at Customer’s option, an
S-92 electrical training course approximately *** days in duration. Either
course includes inspection and maintenance troubleshooting and use of a
maintenance trainer, if available. Each mechanic must have background experience
in one or more of the following categories: certified (by Federal Aviation
Administration [“FAA”] or by an equivalent airworthiness authority) airframe
mechanic with one (1) year practical experience as a rated aircraft mechanic;
one (1) year experience as an active mechanic on a commercial or military
helicopter; or three (3) years general experience as a commercial or military
aircraft mechanic.

 

3. Engine Training Services—With each Helicopter/Custom Helicopter sold and
delivered hereunder, Sikorsky shall make available to *** Customer mechanics, an
engine maintenance course at the engine manufacturer’s facility. This course is
approximately *** days in duration.

 

4.

Pilot Information—As required by U.S. law, including but not limited to the
Aviation and Transportation Security Act, Customer shall identify its personnel
that will undergo pilot training. Customer shall provide the names (and any
other necessary information) of the pilot trainees or take any required act
ninety (90) days prior to the beginning of training. Customer pilots are
responsible for registering themselves on the Transportation Security
Administration website (https://www.flightschoolcandidates.gov)

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page D-1 of 3



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

  no less than ninety (90) no less than ninety (90) days prior to scheduled
flight training at FSI and the Sikorsky facility. Separate TSA security
assessments and approvals to commence training are required for FSI and for the
Sikorsky in-aircraft training in the United States. Delay, inaction or refusal
by the U.S. Government to authorize the training of any pilot will be a force
majeure event with regard to Sikorsky’s training obligations. All expenses
related to such pilot and maintenance training, including, but not limited to,
fuel, maintenance, spare parts, insurance, landing fees, and travel and lodging
for the Customer’s students and other personnel shall be borne by the Customer.
All training will be conducted in English. Written training materials will be in
the English language.

 

5. Scheduling —Prior to the Scheduled Presentation Date Completion Services [on
the First Helicopter], the Customer shall provide Sikorsky written notice as to
whether the Customer’s personnel or designees are going to attend the S-92 pilot
training and/or maintenance/electrical training courses. Sikorsky will, if
practical, schedule the ground school portion of the pilot training course and
the maintenance/electrical training course so that completion will be
accomplished immediately prior to the delivery of the Custom Helicopter to
Customer. If the Customer elects to have *** pilots attend the S-92 pilot
training course, *** pilots must, unless Sikorsky agrees otherwise, attend the
course concurrently. Unless Sikorsky notifies Customer to the contrary, all
training, except flight training, will be conducted at FlightSafety
International’s facility in West Palm Beach, Florida. Flight training in
Customer’s S-92 Custom Helicopter will be conducted at or near the Designated
Completion Center, or as mutually agreed by the parties. In any event the
training services in Paragraphs (1), (2) and (3) above must be scheduled and
completed within twelve (12) months of the Custom Helicopter delivery to which
such services are allocable, in default of which Customer shall no longer be
entitled to such services. The training services provided in accordance with
Paragraphs (1), (2) and (3) above will be conducted in the English language. The
Customer shall provide all documentation, and personal information on the pilots
to be trained, and cooperation for pilot training as requested by Sikorsky to
assure compliance with U. S. A. laws and applicable policies and regulations in
force at the time of training.

 

6. Hold Harmless and Indemnification —In consideration of Sikorsky making
training services available to the Customer hereunder, the Customer, as the
Custom Helicopter owner whose employees or designees will be the recipient of
such training services, shall secure and protect itself and shall indemnify
Sikorsky, FlightSafety International, Inc., their affiliates and their
respective directors, officers, employees, service representatives, and agents,
from any liability, claim of liability, expense, cause of action, loss or damage
whatsoever, whether arising in tort or otherwise, for any injury, including
death, to any person or property whatsoever (including the Customer’s Custom
Helicopter(s)), arising out of or in conjunction with the performance of such
training services.

 

7.

Insurance Requirements —Toward effectuating the security, protection and
indemnification of Paragraph 6 above, and in addition to Customer’s obligations
under such Paragraph 6, Customer agrees to carry as a minimum on each Custom
Helicopter purchased under this Agreement the following insurance from the
scheduled

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page D-2 of 3



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

  time of delivery of the Completion Services on the Helicopter through the
completion of all of the flight training services provided hereunder:

 

  (i) Aircraft Public Liability, Bodily Injury and Property Damage and Passenger
Legal Liability Insurance, including Contractual Liability Insurance to cover
the liabilities herein assumed by Customer, with a limit of not less than
$100,000,000.00 for a single occurrence.

 

  (ii) Aircraft Hull All Risk Loss or Damage Insurance covering the Custom
Helicopter in the amount of the Helicopter Unit Price plus the Completion
Services Unit Price.

All of the insurance policies shall be issued by companies authorized to do
business under the laws of the States of Florida and Connecticut and
satisfactory to Sikorsky, shall be in form and substance satisfactory to
Sikorsky, shall name Sikorsky, FlightSafety International, Inc. and their
respective affiliates as additional insureds, shall contain a provision
prohibiting cancellation except upon at least ten (10) days prior written notice
to Sikorsky and FlightSafety International, Inc., shall contain a complete
waiver of subrogation by the insurer against Sikorsky, FlightSafety
International, Inc., and their respective affiliates, and shall be primary and
non-contributory with respect to any insurance carried by Sikorsky and/or
FlightSafety International, Inc. Customer shall furnish to Sikorsky either
certified copies of such policies or certificates evidencing such insurance and
waiver. Such copies or certificates shall be presented to Sikorsky thirty
(30) days prior to the scheduled commencement of the flight training.

 

9. Further Understandings —Sikorsky assumes no liability for any expense of the
Customer’s personnel, directly or indirectly connected with the furnishing of
training services provided for herein. The parties expressly understand and
agree that the responsibility of Sikorsky in the furnishing of the training
services described above is limited to the furnishing of such and shall not
extend to the results thereof. The parties further understand and agree that, in
the event Customer elects not to take all or any portion of the training
services provided for herein, no refund or other financial adjustment of the
price will be made.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page D-3 of 3



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

EXHIBIT E

WARRANTY

1. WARRANTY

Sikorsky warrants to Customer that each new helicopter sold by it, the parts and
accessories installed thereon (except for the engines and engine accessories
which are covered by their respective manufacturer’s separate warranties and
Customer furnished equipment), new spare parts, and repaired/overhauled parts
shall be free from defects in material and workmanship under normal use and
service for the periods outlined below.

2. DURATION

 

CATEGORY

   PERIOD OF COVERAGE    INCLUDES Primary Structural Parts    ***    ***
Non-Primary Structural Parts & Dynamic Components Installed on Aircraft    ***
   *** New Spare Parts    ***    Repaired/Overhauled Parts    ***   

3. SIKORSKY OBLIGATIONS

A. REPAIR/REPLACEMENT.

Sikorsky shall be obligated under this warranty to the repair or replacement of
the defective item with a new, overhauled or serviceable replacement item during
the applicable term of the warranty. The decision to repair or replace the
defective item is solely at the discretion of Sikorsky.

***.

4. CUSTOMER’S OBLIGATIONS

 

  A. The Customer must notify Sikorsky in writing of any defect occurring within
the warranty period, within *** after its discovery.

 

  B. If Sikorsky elects to replace or exchange rather than repair and return the
warranted item, the Customer must return the defective part to Sikorsky or its
designated repair facility within 30 days (domestic U. S.) or 60 days
(international) of receipt of replacement or exchange item, if so requested by
Sikorsky.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page E-1 of 5



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

  C. If requested by Sikorsky, the Customer must furnish Sikorsky with pertinent
Custom Helicopter operational and maintenance records. Such records may include
any and all those prepared during the entire warranty period immediately
preceding the discovery as well as records of any incident, accident, or unusual
event encountered by the Custom Helicopter at any time prior to the discovery of
the defect.

5. TRANSPORTATION

Transportation charges relating to approved warranty claims, up to and including
the average cost of Federal Express P1 or equivalent, will be borne by Sikorsky
if returned in accordance with written shipping instructions from Sikorsky.
Transportation charges do not include taxes, duties, loans, lease charges,
exchange fees, warehousing charges, handling charges, or administrative charges.
Any premium transportation costs shall be borne by the Customer.

6. WARRANTY ON REPLACEMENT PARTS

Parts replaced or exchanged (newly manufactured, repaired or overhauled) under a
valid warranty claim are warranted for the remainder of the original warranty
period associated with the discrepant part removed.

7. EXCLUSIONS

This warranty does not apply to:

 

  A. Custom Helicopters which are regularly engaged in flight testing, and/or

 

  B. Custom Helicopters which are not maintained, operated or repaired in
accordance with the procedures recommended by Sikorsky or its OEM’s, and/or

 

  C. Custom Helicopters which undergo structural modifications, repairs, and/or
engine retrofits without the express written approval and technical guidance of
Sikorsky, and/or

 

  D. Custom Helicopters or parts which have been subject to abuse, misuse,
negligence, combat damage, incident or accident, and/or

 

  E. Custom Helicopters or parts which have been subject to direct foreign
object damage, ingestion of foreign material or sand, dust or any corrosive or
erosive agent, and/or

 

  F. Standard consumable and expendable items such as, but not limited to,
seals, filters, gaskets, tires, hoses, bulbs, switches, batteries, bearings,
brake pads and general hardware.

 

  G. Normal wear and tear, including normal wear and tear to exterior paint and
interior items such as, but not limited to, to seats, sidewall and headliner
coverings, woodwork, plating and other soft trim appearance items and exterior
paint.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page E-2 of 5



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

  H. Parts and accessories whose manufacturer’s identification tag has been
removed or obliterated or cannot otherwise be identified as having been
installed on the Custom Helicopter at final acceptance of the Completion
Services by Customer.

 

  I. Defects which result from contamination such as contaminated fuel, oil,
hydraulic fluids and the like.

8. DISCLAIMER

A. TITLE

Sikorsky warrants to Customer that it will convey good title to the
Helicopter/Custom Helicopter and parts sold hereunder. Sikorsky’s liability and
Customer’s remedy under this warranty are limited to the removal of any title
defect or at the election of Sikorsky to the replacement of the Custom
Helicopter or parts thereof which are defective in title; provided, however,
that the right and remedies of the parties with respect to patent infringement
shall be limited to the provisions of Paragraph 8B below.

B. PATENT INFRINGEMENT

Sikorsky shall conduct, at its own expense, the entire defense of any claim,
suit or action alleging that, without further combination, the use or resale by
Customer or any subsequent purchaser or user of any Custom Helicopter or part
delivered hereunder directly infringes any United States patent, but only on the
conditions that (A) Sikorsky receives prompt written notice of such claim, suit,
or action and full opportunity and authority to assume the sole defense thereof,
including settlement and appeals, and all information available to Customer and
defendant for such defense; (B) said Custom Helicopter or part is made according
to a specification or design furnished by Sikorsky or, if a process patent is
involved, the process performed by the Custom Helicopter(s) is recommended in
writing by Sikorsky; and (C) the claim, suit, or action is brought against
Customer or one expressly indemnified by Customer. Provided all of the foregoing
conditions have been met, Sikorsky shall, at its own expense, either settle said
claim, suit, or action or shall pay all damages excluding consequential damages
and costs awarded by the court therein, and, if the use or resale of such Custom
Helicopter or part is finally enjoined, Sikorsky shall, at Sikorsky’s option:
(i) procure for defendant the right to use or resell the Custom Helicopter or
part, (ii) replace them with an equivalent noninfringing Custom Helicopter or
part, (iii) modify them so they become noninfringing but equivalent, or
(iv) remove them and refund the purchase price (less a reasonable allowance for
use, damage, and obsolescence).

If a claim, suit, or action is based on a design or specification furnished by
Customer, or on the performance of a process not recommended in writing by
Sikorsky, or on the use or sale of the Custom Helicopter or parts delivered
hereunder in combination with other helicopter parts not delivered to Customer
by Sikorsky, Customer shall indemnify and save Sikorsky harmless therefrom.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page E-3 of 5



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

C. EXCLUSIVE WARRANTIES & REMEDIES

THE FOREGOING WARRANTIES ARE EXCLUSIVE AND ARE GIVEN AND ACCEPTED IN LIEU OF
(i) ANY AND ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE AND DESIGN WARRANTY; AND (ii) ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM, OR REMEDY IN CONTRACT OR TORT, WHETHER OR NOT ARISING FROM
SIKORSKY’S OR ANY OF ITS AFFILIATE’S NEGLIGENCE, ACTUAL OR IMPUTED, STRICT TORT
LIABILITY OR BREACH OF WARRANTY. NEITHER SIKORSKY NOR ANY OF ITS AFFILIATES
SHALL HAVE ANY RESPONSIBILITY OR LIABILITY WHATSOEVER FOR ANY DAMAGE, LOSS OR
INJURY TO PERSONS OR PROPERTY, INCLUDING, WITHOUT LIMITATION, TO THE CUSTOM
HELICOPTER, ARISING OUT OF OR RELATED TO ANY DEFECTIVE ITEM HEREUNDER, OR THE
INSTALLATION THEREOF. UNDER NO CIRCUMSTANCES SHALL SIKORSKY OR ANY OF ITS
AFFILIATES BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL, OR SPECIAL DAMAGES,
HOWEVER CAUSED, INCLUDING, WITHOUT LIMITATION, LOSS OF USE, LOSS OF PROFITS,
LOSS OF PRODUCTION AND/OR LOSS OF REVENUES. NO AGREEMENT VARYING OR EXTENDING
THE FOREGOING WARRANTIES, REMEDIES, OR THIS LIMITATION WILL BE BINDING UPON
SIKORSKY OR ANY OF ITS AFFILIATES UNLESS IN WRITING, SIGNED BY A DULY AUTHORIZED
OFFICER OF SIKORSKY OR SUCH AFFILIATES.

9. GENERAL

 

  A. This warranty may not be assigned or otherwise transferred to any other
party without the advance, written consent of Sikorsky.

 

  B. Sikorsky is not liable for the costs incurred in troubleshooting, gaining
access for removal of the discrepant item or reinstallation or testing of the
repaired or replacement item except as set forth in paragraph 3B.

 

  C. Warranties covering the engines and engine accessories installed on the
Custom Helicopter are made separately to the customer by their respective
manufacturers. All warranty claims pertaining to those items should be made
directly to the manufacturer in question. Sikorsky will assist Customer is
submitting warranty claims to the engine manufacturer if so requested by the
Customer.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page E-4 of 5



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

EXHIBIT F

SPARE PARTS PROVISIONING

PROVISIONING:

Not later than 180 days prior to aircraft delivery to Customer, Sikorsky will
conduct spare parts and support equipment provisioning conference with the
customer at Sikorsky’s Stratford, Connecticut facilities to define a tailored
support package satisfying the operational requirements of the customer. Travel
expenses to the Sikorsky facility shall be the responsibility of Customer.
Maintenance concept, quantity of helicopters, number of operational sites, and
fleet projected utilization will be parameters utilized in establishing spare
parts recommendations. Customer will be sent after contract signing a
“Maintenance and Operations” Site Survey form that will better educate and
inform Sikorsky of equipment and facilities Customer has at the place of
operation. Customer will complete the survey 20 days prior to the date of the
conference.

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page F-1 of 1



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

EXHIBIT G

Part 1

CERTIFICATE OF HELICOPTER ACCEPTANCE

Pursuant to the S-92 New Helicopter Sales Agreement Number 92DD09196, dated
            , 2012 between Sikorsky Aircraft Corporation (“Sikorsky”) and
Bristow Group Inc. (“Customer”) (the “Agreement”):

Inspection – Customer hereby acknowledges that it has thoroughly inspected the
S-92 helicopter Registration No.              and has found it to be acceptable
and in accordance with the requirements of the above referenced Agreement; and

Acceptance – Customer hereby accepts the helicopter described below on the
             day of             , 201    . Flight hours at time of acceptance
are             .

IN WITNESS WHEREOF, Bristow Group Inc. has caused this Certificate to be
executed this              day of             , 201    .

 

BRISTOW GROUP INC.

By:   Name:   Title:  

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page G-1 of 2



--------------------------------------------------------------------------------

LOGO [g475420g29c36.jpg]    S-92 NEW HELICOPTER SALES AGREEMENT

 

EXHIBIT G

Part 2

CERTIFICATE OF COMPLETION SERVICES ACCEPTANCE

Pursuant to the S-92 New Helicopter Sales Agreement Number 92DD09196, dated
            , 2012 between Sikorsky Aircraft Corporation (“Sikorsky”) and
Bristow Group Inc. (“Customer”) (the “Agreement”):

Inspection – Customer hereby acknowledges that it has thoroughly inspected the
Completion Services performed on the S-92 helicopter Registration No.
             and has found them to be acceptable and in accordance with the
requirements of the above referenced Agreement; and

Acceptance – Customer hereby accepts the Completion Services described below on
the              day of             , 201    . Flight hours on the Custom
Helicopter at time of acceptance of the Completion Services are             .

IN WITNESS WHEREOF, Bristow Group Inc. has caused this Certificate to be
executed this              day of             , 201    .

 

BRISTOW GROUP INC.

By:   Name:   Title:  

 

Sales Agreement 92DD09196 with Bristow Group Inc.    Page G-2 of 2